Title: To John Adams from John Marshall, 27 August 1800
From: Marshall, John
To: Adams, John



Sir
Washington Aug. 27th. 1800

I transmit you some dispatches lately receivd from the Judge of the Kentucky district. I hope the resistance he mentions to the execution of the judgements of the court of the United States exists no longer.
I inclose you also two letters from Mr. Yznardi & a copy of one to him from Don Urquijo.
I can scarcely believe that our envoys have embarkd for the Hague. Mountflorence I shoud think must have been mistaken.
The letter of Don Urquijo merits some attention. The conduct of the Spanish government towards that of the United States has furnishd cause for complaints much more serious & extensive than have ever been made. To me it seems that compensation for every American vessel condemnd by the french consular courts in the dominions of Spain is justly demandable from the Spanish government & that it is not yet too late to make the demand.
I am Sir with respectful attachment / Your Obedt. Servt.

J Marshall